Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 9/13/2022 has been entered. 
Claim Status
Claims 1-16 and 21-24 are pending.
Claims 11-16 are withdrawn, non-elected with traverse.
Claims 17-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 9/13/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Donghee Seo et al., (US 2021/0167004 A1, of record, hereinafter Seo) in view of Seungha Oh et al., (US 2021/0020628 A1, of record, hereinafter Oh).
Regarding claim 1, Seo discloses a semiconductor structure (in Fig. 18), comprising: 
a substrate (100) having a source/drain feature (SD); 
a dielectric layer (interlayer insulating layer 140) over the substrate; 
a source/drain contact via (lower contact plug 150) extending through the dielectric layer (140) and electrically connected to the source/drain feature (SD), wherein the source/drain contact via (150) is formed of a first material (first metal described in [0060]), and wherein a top surface of the source/drain contact via (of 150) is coplanar with a top surface of the dielectric layer (of 140); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Seo’s Fig. 18, annotated.
a metal feature (contact plug 250) over the source/drain contact via (150), wherein the metal feature (250 including lower pattern 210 and upper pattern 230) is formed of a second material (second metal including cobalt in lower pattern 210 and tungsten in upper pattern 230 described in [0023])… ; and 
a metal line (conductive line 280 made of metal described in [0024-0025]) over the metal feature (250) and electrically connected to the source/drain contact via (150), 
wherein the metal line (280) is formed of a third material (third metal)…, 
wherein the source/drain contact via (150) is spaced apart from the metal line (280) by the metal feature (250).  
Seo does not expressly disclose the second material (second metal of cobalt and tungsten of contact plug 250) is different from the first material (first metal of lower contact plug 150); the third material (third metal of conductive line 280) is different from the second material (second metal of cobalt and tungsten of contact plug 250).
However, in the semiconductor device field of endeavor, Oh discloses an upper source/drain contacts 220 in Fig. 1 may be formed of Ti, W, and Ta described in [0042] and the conductive lines 240 may be formed of at least one of metals (e.g. copper (Cu), ruthenium (Ru), molybdenum (Mo), tungsten (W), cobalt (Co), etc.) described in [0043]. Therefore, the Ti and W can be selected for the Seo’s first metal of lower contact plug 150 which is different from the Seo’s second metal of cobalt and tungsten of contact plug 250. And the copper can be selected for the Seo’s conductive line 280 which is different from the Seo’s second metal of cobalt and tungsten of contact plug 250.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Oh’s Ti and W (first metal) for the Seo’s lower contact plug 150 different from the Seo’s second metal of cobalt and tungsten of contact plug 250 to have better contact to the source/drain and select Oh’s copper (third metal) for Seo’s conductive line 280 different from the Seo’s second metal of cobalt and tungsten of contact plug 250 to have lower resistivity for the conductive line because copper has lower resistivity than tungsten.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Oh’s Fig. 1, annotated. 
Regarding claim 2, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein a top surface of the metal feature (top surface of the Seo’s 250 in Fig. 18) directly contacts a portion of a bottom surface of the metal line (a bottom surface of the Seo’s 280), and a bottom surface of the metal feature (bottom surface of the Seo’s 250) directly contacts the top surface of the source/drain contact via (top surface of the Seo’s 150). 
Regarding claim 3, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein a shape of a top surface of the metal feature (of the Seo’s 250) comprises a convex shape (as shown in Fig. 3A).  
Regarding claim 4, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein the source/drain contact via (Seo’s 150 in Fig. 18) comprises a glue layer (Seo’s 154) and a metal fill material (Seo’s 152) over the glue layer (Seo’s 154).  
Regarding claim 5, Seo modified by Oh discloses the semiconductor structure of claim 1,
Seo modified by Oh does not expressly disclose wherein a bottom surface of the metal feature (a bottom surface of the Seo’s 250 in Fig. 18) further covers a portion of a top surface of the dielectric layer (a portion of a top surface of the Seo’s 140) in the preceding claims.  
However, Oh discloses an upper conductive line 230 on a upper sour/drain contacts 220 in Fig. 1 has a bottom surface covers a portion of a top surface of an interlayer insulating layer 210.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the bottom surface of Seo’s metal feature 250 to cover the portion of the dielectric layer 140 according to Oh’s teaching to increase contact area to have better and reliable contact.
Regarding claim 6, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein the metal feature (the Seo’s 250 in Fig. 18) is a first metal feature (first Seo’s 250), the metal line (Seo’s 280) is a first metal line (first Seo’s 280), the semiconductor structure further comprises: 
a gate structure (Seo’s GS) formed over the substrate and adjacent to the source/drain feature (Seo’s SD); 
Seo does not expressly disclose a gate contact via extending through the dielectric layer (Seo’s 140) and electrically connected to the gate structure (Seo’s GS); and a second metal feature disposed between a second metal line and the gate contact via, the second metal line being electrically connected to the gate contact via, wherein the gate contact via is spaced apart from the second metal line in the preceding claims.
However, Oh further discloses an upper gate contact 222 (gate contact via) in Fig. 1 extending through an interlayer insulating layer 210 and electrically connected to a gate structure GE2, and an upper conductive line 230 (second metal feature) disposed between a upper conductive line 240 (second metal line) and the upper gate contact 222 (gate contact via), the upper conductive line 240 (second metal line) being electrically connected to the upper gate contact 222 (gate contact via), wherein the upper gate contact 222 (gate contact via) is spaced apart from the upper conductive line 240 (second metal line). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a gate contact via (similar to Oh’s 222) through the interlayer insulating layer Seo’s 140 and electrically connected to the Seo’s gate structure GE, with another Seo’s metal feature 250 (similar to Oh’s 230) another Seo’s metal line 280 (similar to Oh’s 240) and connected to the Seo’s gate contact via according to the Oh’s teaching to provide an electrical connection to the gate.
Regarding claim 7, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein the second material (Seo’s second metal of cobalt and tungsten of contact plug 250) comprises ruthenium, molybdenum, copper, cobalt, or tungsten.  

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure of claim 1, “another portion of the bottom surface of the barrier layer directly contacts the dielectric layer” as recited in claim 8, in combination with the remaining features of claim 8 and base claim 1. 
Regarding claim 9, it is allowed due to its dependency of claim 8. 
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure of claim 1, “a backside source contact via extending through the second dielectric layer and electrically connected to the source feature; a second metal feature below the backside source contact via; and a backside power rail below the second metal feature and electrically connected to the frontside drain contact via, wherein the backside source contact via is spaced apart from the backside power rail” as recited in claim 10, in combination with the remaining features of base claim 1.
Reasons for Allowance
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor structure in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Applicant adds allowable subject matters into the claim 21, the most relevant prior art references (US 2021/0167004 A1 to Seo in combination of US 2021/0020628 A1 to Oh) substantially teach some of limitations in claim 21 as indicated in the previous Non-Final Office Action dated on 6/13/2022, but not the limitations of “wherein an entirety of the metal cap is embedded in the metal line” recited in claim 21. Therefore, the claim 21 is allowed.
Regarding claims 22-24, they are allowed due to their dependencies of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898